Citation Nr: 1615742	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-35 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent for lumbosacral sprain prior to March 28, 2013 and in excess of 20 percent from that date.  

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar radiculopathy, right lower extremity, prior to March 28, 2013 and in excess of 20 percent from that date.  

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar radiculopathy, left lower extremity, prior to March 28, 2013 and in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which increased the rating for lumbosacral strain to 10 percent, effective July 28, 2008, the date of claim.  An interim August 2010 rating decision granted service connection and assigned separate 10 percent ratings for lumbar radiculopathy of both lower extremities, effective July 28, 2008.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

In February 2013 the Board remanded this matter for additional development.  In an April 2013 rating decision, the RO assigned separate increased staged ratings for lumbosacral strain and lumbar radiculopathy of both lower extremities to 20 percent from March 28, 2013.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal continues before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2013 Board remand, the AOJ requested treatment records from the Phoenix VAMC dated from December 4, 2000 to July 27, 2011.  Although the April 2013 supplemental statement of the case shows that such records were reviewed, they have not been associated with the Veteran's claims file (and are unavailable for Board review).  On remand, such records, to specifically include records of emergency room at the Phoenix VA Medical Center in approximately March or April 2011, should be obtained and associated with the claims file (VA records are constructively of record).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Notably, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

In addition, the November 2015 Appellant's Post-Remand Brief argues that, although an increased rating for the Veteran's bilateral lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8520 (for impairment of the sciatic nerve) was granted; the evidence also shows impairment of the anterior crural nerve (femoral) rated under 38 C.F.R. § 4.124a, Code 8526, which the AOJ failed to consider.  In this regard, review of the record shows that the most recent March 2013 VA back examination report indicates involvement of both sciatic and femoral nerve roots; however, there is no finding as to the level of impairment separately attributable to each nerve root.  Accordingly, and in consideration of the most recent back examination being over 3 years old, the evidence is inadequate for rating purposes and additional development/clarification is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record the updated clinical records of all VA evaluations and treatment the Veteran has received, to specifically include from the Phoenix VAMC for the period prior to July 2011.  All efforts should be documented and appropriate procedures followed.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the current orthopedic and neurologic manifestations of his lumbosacral sprain.  All pertinent medical records should be made available to the examiner for review and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  Based on examination of the Veteran and review of the record, the examiner should delineate all symptomatology associated with, and the current severity of, the lumbosacral spine.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed for this purpose, if possible. 

Regarding neurological findings (sciatic and femoral nerves), after review of the record, the examiner should specifically identify the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe) as to each.  All findings must be reconciled with other conflicting medical evidence of record, if any.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the record and readjudicate the claims, to specifically include consideration of Codes 8520 and 8526 (for sciatic and femoral nerve impairment), addressing all evidence of record at the time of adjudication.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

